DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gerling U.S. 4,646,095 in view of Stocker U.S. 2013/0287325.
Re clm 1, Gerling discloses a tilting pad bearing (Fig. 1) comprising: pads (8s) disposed around a rotating shaft so as to face an outer peripheral surface of the rotating shaft; liners (9s) each supporting an outside of the pad in a radial direction with an axis of the rotating shaft as a center; and pivots (portion of 4 that contacts 9) each supporting an outside of the liner in the radial direction with the axis as a center (Fig. 4) at a central position of the liner in an axial direction of the rotating shaft so as to allow the pad to be swingable, wherein a recessed portion (11) recessed in a direction away from the pad is formed on a surface of the liner facing the pad at least at the central position thereof in the axial direction of the rotating shaft.
Gerling does not disclose the recessed portion is formed in an arc shape when viewed from a direction orthogonal to the axis.
Stocker teaches a recessed portion (between 13 and 14, Fig. 2-3) in sliding bearings for the purpose of homogenizing a pressure load and temperature load to prolong the life of the bearing ([0007]-[0008]).
It would have been obvious to one of ordinary skill in the art to modify Gerling and provide the recessed portion is formed in an arc shape when viewed from a direction orthogonal to the axis for the purpose of homogenizing a pressure load and temperature load to prolong the life of the bearing.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyama JPH 10-288220 in view of Stocker U.S. 2013/0287325.
Re clm 1, Hiyama discloses a tilting pad bearing (Fig. 5) comprising: pads (3-1, Fig. 1) disposed around a rotating shaft so as to face an outer peripheral surface of the rotating shaft; liners (3-2) each supporting an outside of the pad in a radial direction with an axis of the rotating shaft as a center; and pivots (2s) each supporting an outside of the liner in the radial direction 
Hiyama does not disclose a recessed portion recessed in a direction away from the pad is formed on a surface of the liner facing the pad or a surface of the pad facing the liner at least at the central position thereof in the axial direction of the rotating shaft, the recessed portion is formed in an arc shape when viewed from a direction orthogonal to the axis..
Stocker teaches a sliding bearing comprising a recessed portion (between 13 and 14, Fig. 2-3) recessed in a direction away from the pad is formed on a surface of the liner facing the pad or a surface of the pad facing the liner at least at the central position thereof in the axial direction of the rotating shaft, the recessed portion is formed in an arc shape when viewed from a direction orthogonal to the axis for the purpose of homogenizing a pressure load and temperature load to prolong the life of the bearing ([0007]-[0008]).
It would have been obvious to one of ordinary skill in the art to modify the pads of Hiyama and provide a recessed portion recessed in a direction away from the pad is formed on a surface of the liner facing the pad or a surface of the pad facing the liner at least at the central position thereof in the axial direction of the rotating shaft, the recessed portion is formed in an arc shape when viewed from a direction orthogonal to the axis for the purpose of homogenizing a pressure load and temperature load to prolong the life of the bearing.
Re clm 2, the improvement of Stocker further discloses the recessed portion is formed in an arc shape when viewed from a direction orthogonal to the axis.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wucherer U.S. 3,398,997 discloses a similar shaped recess at 42 in Fig. 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656